Appellant was convicted of murder in the first degree, and his punishment assessed at death.
Appellant's first bill of exceptions questions the action of the court overruling his motion for continuance, and in refusing a new trial based thereon. The motion for continuance was based on the absence of one John Mills. If it be conceded that the diligence shown to have been used for the procurement of said witness was sufficient, we do not believe, from the contesting affidavits, the witness would have testified as alleged by appellant; or, if he had done so, it was probably true, or that the same would have had any effect upon the jury. Appellant claims that he desired the attendance of said witness in order to prove threats made against him by the deceased, Mose Washington, on the day of the alleged homicide. The State contested the motion and filed a number of affidavits in connection therewith. These affidavits were made by a number of witnesses, and show that John Mills, the alleged witness, was not at Oakhurst, where the alleged threats were said to have been made, or in Walker County at the time appellant says they were made. Some of them also show that, if the threats could have been made, appellant and deceased were seen associating together afterwards on terms of friendship. So it does not occur to us that the court committed any error in overruling the application for continuance.
Appellant also excepted to the action of the court permitting State's counsel, in examining certain of the jurors on their voir dire, to ask them if they had any conscientious scruples in regard to the infliction of the death penalty for crime in cases depending wholly upon circumstantial evidence. The said jurors answered in the negative. This was objected to because it was not a statutory question. It has been held in a number of cases that this was a proper question. Shafer v. State, 7 Texas Crim. App., 239; Clanton v. State, 13 Texas Crim. App., 139; Little v. State, 39 Tex.Crim. Rep.. *Page 334 
Appellant objected to the confession introduced by the State through the witnesses Palmer, Brooks and Elkins; the grounds of his objection being that, under the circumstances as stated in the bill, said confessions were not free and voluntary; that among other things, witness Palmer told him that he would be better off if he would tell the truth, and that it would save his neck if he would plead guilty; that appellant was excited and said he wanted to tell him something, but was afraid. This occurred after he had been warned by the sheriff, Brooks. Before he made any statement, he said that he was afraid they might treat him like Alf Watson was treated. Alf Watson was hung by a mob. This occurred a short time after appellant's arrest, at Doge, where quite a crowd had gathered, and the parties to whom he made the confession took him out to a stable near by. In connection with the statement, it may also be observed that appellant gave a detailed account of how he committed the homicide. When the body of deceased was found, his coat and hat and some other articles of clothing were missing, and his watch and pistol were not found on him. The body of deceased was found near the Cold Springs and Huntsville road, in a deep gully, and his body was bruised as if struck or beaten with some stick or club, and several shot holes were found in his head. In connection with appellant's statement or confession, he told the officers the clothing and other articles could be found in the woods some 50 or 100 yards from the body. He also told them where the pistol would be found with which he shot deceased, stating that it was deceased's pistol. The circumstances relating to the homicide as detailed by him were that he and deceased were going along the road together, and went out from the road a short distance and sat on a log; that there he struck deceased with a heavy stick that he had, knocking him down and broke his arm, rendering him helpless, and then took his (deceased's) pistol from his pocket and shot him with it; that he then robbed him of $5.80 in money and threw him in the gully, taking the wearing apparel of deceased and other articles and placed them where they were subsequently found in pursuance of said confession. The confession was admissible under the warning given. Grimsinger v. State, ante, p. 1; Ransom v. State, decided at the present term. In addition to this, the confession was admissible regardless of the warning, because of facts and circumstances which conduced to establish his guilt and which were found to be true by virtue of his statement. Spearman v. State, 34 Tex.Crim. Rep.; Parker v. State, 40 Tex.Crim. Rep.. And for further authorities, see section 1034, White's Ann. C.C.P. There was no error in the action of the court admitting in evidence the garments worn by deceased. The objections in this bill do not disclose any facts in connection with the admission of said clothing that could prove hurtful to appellant, and the grounds of objection stated were not sufficient. Aside from this view, however, articles of clothing worn by deceased at the time of the homicide have been held to be admissible. Hart v. State, 15 Texas Crim. App., 202; Mitchell v. State, *Page 335 38 Tex. Crim. 170; Kidwell v. State, 35 Tex.Crim. Rep.; Gregory v. State, 43 S.W. Rep., 1017.
Appellant objects in the motion for new trial to certain charges of the court. He objects to the charge of the court on express malice. The indictment charged a homicide of his malice aforethought, and this authorizes a charge responsive thereto on express malice. Evidently the charge was not only authorized, but was required under the proof.
The court also charged on murder committed in the perpetration of robbery, and instructed the jury that murder committed under such circumstances was murder in the first degree. This is made so by the statute, and under the proof the court was authorized to give this instruction. The court gave a charge on murder in the second degree, on implied malice. Under the evidence we think the court could have well refused an instruction of this character; certainly it was one of which appellant could not complain. The statute makes all murder, whether upon express or implied malice, when committed in the perpetration of robbery, murder in the first degree. However, the court saw fit to give defendant the benefit of a charge of murder in the second degree. This was to his advantage, and in our opinion he can not complain of this.
The evidence shows that appellant, actuated by the motive of robbery, struck down and killed deceased, who at the time was not suspecting the cruel fate in store for him. After he killed him he robbed him of the pitiful sum of $5.80, and then threw his body in a ditch or gully; took from deceased certain articles of clothing, his watch and pistol, and concealed them. We do not believe, considering the facts of this case, that the verdict of the jury was excessive. On the contrary the evidence shows that the jury were fully warranted in affixing the highest penalty known to the law. No error appearing in the record, the judgment is affirmed.
Affirmed.